Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 25, 2016                                                       Robert P. Young, Jr.,
                                                                                Chief Justice

  152671                                                              Stephen J. Markman
  152849                                                                   Brian K. Zahra
  152871-3                                                         Bridget M. McCormack
                                                                         David F. Viviano
  152946-8                                                           Richard H. Bernstein
                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                   Justices
            Plaintiff-Appellee,
  v                                            SC: 152671
                                               COA: 318329
                                               Wayne CC: 11-011939-FC
  ALEXANDER JEREMY STEANHOUSE,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                            SC: 152849
                                               COA: 318329
                                               Wayne CC: 11-011939-FC
  ALEXANDER JEREMY STEANHOUSE,
          Defendant-Appellee.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 152871-3
                                               COA: 322280; 322281; 322282
                                               Wayne CC: 14-000869-FC;
                                                          14-000858-FC;
                                                          14-000857-FC
  MOHAMMAD MASROOR,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                            SC: 152946-8
                                               COA: 322280; 322281; 322282
                                               Wayne CC: 14-000869-FC;
                                                          14-000858-FC;
                                                          14-000857-FC
                                                                                                               2

MOHAMMAD MASROOR,
           Defendant-Appellee.
_________________________________________/

       On order of the Court, the applications for leave to appeal the October 22, 2015
judgment of the Court of Appeals in People v Steanhouse (Docket No. 152671 and
Docket No. 152849), and the applications for leave to appeal the November 24, 2015
judgment of the Court of Appeals in People v Masroor (Docket Nos. 152871-3 and
Docket Nos. 152946-8) are considered. Leave to appeal is GRANTED in Steanhouse in
Docket No. 152849, and in Masroor in Docket Nos. 152946-8, and the cases shall be
argued and submitted to the Court together at such future session of the Court as both
cases are ready for submission. The parties in each case shall address: (1) whether
MCL 769.34(2) and (3) remain in full force and effect where the defendant’s guidelines
range is not dependent on judicial fact-finding, see MCL 8.5; (2) whether the
prosecutor’s application asks this Court in effect to overrule the remedy in People v
Lockridge, 498 Mich. 358, 391 (2015), and, if so, how stare decisis should affect this
Court’s analysis; (3) whether it is proper to remand a case to the circuit court for
consideration under Part VI of this Court’s opinion in People v Lockridge where the trial
court exceeded the defendant’s guidelines range; and, (4) what standard applies to
appellate review of sentences following the decision in People v Lockridge.

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae addressing the four issues
set forth above. Other persons or groups interested in the determination of the issues
presented in these cases may move the Court for permission to file briefs amicus curiae.
Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding
these two cases should be filed in Steanhouse Docket No. 152849 only and served on the
parties in both cases.

       The total time allowed for oral argument by the parties shall be 60 minutes, with
15 minutes for each party. MCR 7.314(B). Following the arguments by the parties, we
invite the Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan to participate in oral argument to address the first and fourth
issues set forth above. Each shall be permitted 10 minutes of argument.

     The other applications for leave to appeal (Steanhouse Docket No. 152671 and
Masroor Docket Nos. 152871-3) remain pending.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 25, 2016
       p0518
                                                                             Clerk